           Case 1:17-cv-04797-RA Document 83 Filed 07/17/20 Page 1 of 1
                                                                  USDC-SDNY
                                                                  DOCUMENT
                                                                  ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                      DOC#:
SOUTHERN DISTRICT OF NEW YORK                                     DATE FILED: 7/17/2020


 ANGELIQUE OLAECHEA,

                             Plaintiff,
                                                              No. 17-CV-04797 (RA)
                        v.
                                                                      ORDER
 THE CITY OF NEW YORK, AND
 CAPTAIN VINCENT GREANY,

                             Defendants.


RONNIE ABRAMS, United States District Judge:

         The Court will hold a status conference on July 20, 2020 at 2 PM. The parties shall call

the conference line (888) 363-4749 and enter the access code 1015508. This conference line is

open to the public.

SO ORDERED.

Dated:      July 17, 2020
            New York, New York

                                                  Ronnie Abrams
                                                  United States District Judge
